Citation Nr: 1612216	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-23 463A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disorder.

2.  Entitlement to service connection for gastroenteritis (also claimed as irritable bowel syndrome (IBS)).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, denied entitlement to service connection for a thoracic spine disability and declined to reopen a claim of entitlement to service connection for gastroenteritis.  

In a November 2014 decision, the Board, inter alia, reopened the Veteran's claim of entitlement to service connection for gastroenteritis and remanded both claims currently on appeal for further evidentiary development.  The Board additionally remanded the issue of entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability; however, that claim was granted in an April 2015 rating decision, effective April 25, 2013, the day after the Veteran's reported last day of employment.  Thus, the claim was granted in full. 

The issue of entitlement to service connection for gastroenteritis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

The Veteran's thoracic spine disability at least as likely as not began during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a thoracic spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including arthritis, when the disease is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

In the instant case, the Veteran clearly has thoracic spine disability.  December 2006 X-rays showed mild spondylosis of the lower thoracic spine.  A May 2013 VA examination report noted that the Veteran had thoracolumbar spine disability as a result of degenerative joint disease (DJD), though specifically identified at the L4-5 level.  

The Veteran has reported in multiple statements and during a June 2013 VA examination that imaging studies, including studies performed by her private physician, have showed degenerative changes.  More recently, a February 2015 VA examination report found vertebral endplate spur formation of the lower thoracic spine, and anterior wedge configurations at T11 and T12.  

The Veteran's service treatment records indicate that she was treated for low back pain during active service.  She additionally was involved in a motor vehicle accident in 1990; however this appeared to have more of an impact on her cervical spine.  She reported during a March 2007 VA examination that she did not recall suffering a specific injury, but that she experienced lower back pain for 20 years, including throughout her military service.  A January 1999 private medical report noted her long history of back troubles.  

The Veteran is competent to report symptoms of chronic back pain and her reports of a long history of lower back pain are credible and consistent with the medical evidence of record.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of symptomatology of back pain has been established sufficient to satisfy the remaining elements of service connection for a thoracic spine disability.  See Walker, 701 F.3d 1331.

In February 2015 and March 2015 VA opinions, a VA examiner provided negative opinions with respect to the etiology of the Veteran's thoracic spine disability.  The examiner attributed the anterior wedge configurations of T11 and T12 to supposed osteoporosis.  The Veteran, however, challenged this conclusion by providing a June 2015 private bone density scan report which showed normal resorts.  

In the February 2015 report, the examiner noted that the Veteran also had vertebral endplate spur formation as found on the May 2013 x-ray images.  The examiner further noted that she had a diagnosis of spondylosis (noted as DJD) per the December 2006 x-rays, which referred to degenerative changes in the spine, such as bone spurs.  The examiner concluded, however, that this was common in the Veteran's age group and that there was no evidence that this was related to her active service.  The examiner did not appear, however, to consider her long history of back problems and reported back pain extending back to her active service.  Cf. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the VA opinions are afforded limited probative value.

After a full review of the medical and lay reports of record, the evidence is at least in equipoise as to whether the current thoracic spine disability was incurred in service.  Accordingly, service connection for the thoracic spine disability must be granted.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for a thoracic spine disability is granted.


REMAND

In a February 2015 report, a VA examiner provided a negative opinion with respect to the etiology of the Veteran's claimed gastrointestinal (GI) disability.  The examiner concluded that there was no diagnosis of a GI condition post service except hemorrhoids, and that the diagnosis of gastroenteritis in June 2010 was not indicative of a chronic condition because the condition did not appear in the Veteran's active problem list from 2010 to 2014.  The examiner also noted that IBS was diagnosed 20 years after service, without evidence of association to active duty.  In rendering the opinion, the examiner did not appear to consider evidence of gastritis and gastroenteritis periodically appearing shortly before the Veteran's current claim was filed in May 2006; or her report in her January 2008 notice of disagreement (NOD) that she continued to suffer from the claimed GI disability since her retirement from active service.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Additionally, other etiological theories have been raised by the record for the Veteran's claimed GI disability and must be considered.  Cf. Robinson v. Peake, 21 Vet. App. 545, 552 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Namely, a private May 2013 intestinal conditions examination report provided by the Veteran appeared to indicate that her diagnosed IBS was related to major depression.  Additionally, the Veteran contended in her January 2008 NOD that the GI disability was the result of her hysterectomy and tubal ligation procedures during service, including as a result of scar tissue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination, if possible, with a gastroenterology specialist.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner should diagnose all GI disabilities found to be present, and identify all GI disabilities properly diagnosed since May 2006, to include IBS, gastritis, and gastroenteritis.  

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such GI disability had its clinical onset during active service, or is related to an in-service disease or injury.  The examiner should specifically consider evidence of GI disability, including gastroenteritis, during service.  

The examiner should also provide an opinion with respect to whether it is at least as likely as not (50 percent or greater probability) that any such GI disability is proximately due to or the result of (caused by) her service-connected depressive disorder, to include any required medications, or her service-connected residuals of hysterectomy and oophorectomy.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such GI disability is aggravated (permanently made worse) by her service-connected depressive disorder, to include any required medications, or her service-connected residuals of hysterectomy and oophorectomy.  

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation, or at any time between the aggravation and the current level of disability, that shows a baseline of GI disability prior to aggravation.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence, to specifically include the May 2013 private intestinal conditions report.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


